Citation Nr: 1317538	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  97-26 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE


Entitlement to an evaluation in excess of 20 percent disabling for the Veteran's chronic gastrointestinal disability from July 1, 1961, to September 26, 1994.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1955.  He was born in 1934. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 1997 and September 1997 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied this claim in October 1999 and June 2002, on which occasions the matter was vacated by the United States Court of Appeals for Veterans Claims (Court).  The Board again denied the claim in July 2005 (this determination was remanded by the Court), November 2009 (vacated by the Court), and January 2011 (remanded by the Court).

In January 2013, the Board remanded this matter for additional development.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In January 2013, the Board remanded this matter for additional development.  This included (i) a request that VA records be updated and placed in the claims folder, and (ii) affording the Veteran a VA examination in connection with the claim.  

With respect to the VA examination, the examiner was asked to determine the severity of the chronic gastrointestinal disability from July 1, 1961, to September 26, 1994, specifically rendering an opinion on whether the Veteran's sweating, flushing, vomiting, exhaustion, faintness, dizziness, pain, and anemia (if found to have at least as likely as not existed between July 1, 1961, and September 26, 1994) were symptoms of his chronic gastrointestinal disability, to include his vagotomy.  The examiner was also asked to render an opinion regarding whether the Veteran's aforementioned symptoms were due to late dumping syndrome and, if the examiner determined that the results of a "test meal" would be probative, then such a test was to be conducted.  If the examiner determined that it would not be probative, the examiner was asked to explain the bases for that opinion. 

The Veteran was afforded a VA examination dated in February 2013.  The examiner indicated that the Veteran's "chronic symptoms" were classic postoperative complications from a Billroth procedure.  However, additional commentary is necessary in order for the Board to determine how much probative weight to assign to such evidence.  Specifically, the examiner's response appears to lump all of the Veteran's symptomatology together, whereas the record indicates differing histories for his various problems.  For example, the record reflects a longstanding history of headaches, vomiting and sweating.  The examiner in February 2013 explained that the 1961 surgery performed on the Veteran changed the emptying patterns in the stomach, leading to such symptomatology including sweating, palpitations, nausea, vomiting, and diarrhea.  However, seemingly at odds with that opinion, the record here includes a 1986 treatment report in which the Veteran denied gastrointestinal symptoms since 1960, and a 1995 VA examination report in which he denied diarrhea.  Thus, further clarification is required to explain whether the purely gastrointestinal symptoms, such as diarrhea, would still be considered residuals of the 1961 vagotomy even in light of the long delay in their onset.  The examiner should also attempt to explain why the symptoms such as headaches, vomiting, and sweating would have pre-dated gastrointestinal symptoms such as diarrhea if they are all attributable to changes in the emptying patterns of the stomach caused by the 1961 surgery.  

The examiner is also asked to provide examples of complaints/symptoms in the record, including the Veteran's own statements, from which he determined that the Veteran's symptomatology was severe in degree during the period in question (between July 1, 1961, and September 26, 1994).  He should also cite any evidence indicating anemia during the period in question.

Finally, the examiner did not explain whether a test meal was conducted and, if not, why such test was not necessary.  

In addition, the Board notes that the Veteran's VA treatment records were not updated as requested.  

Based on the foregoing, this matter must be remanded in order to ensure that the directives set forth in the January 2013 Board remand are accomplished.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ensure that the VA records are updated and in the claims folder.   

2.  Forward the entire claims file, including a copy of this remand, to the examiner who conducted the February 2013 VA examination for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the February 2013 VA examiner is not available, schedule the Veteran for another VA examination.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Determine the severity of the Veteran's chronic gastrointestinal disability from July 1, 1961, to September 26, 1994.  Provide specific examples of evidence from the record used in determining that the severity of the Veteran's residuals between July 1, 1961, and September 26, 1994.    Were the following symptoms present and if so are they still deemed attributable to the vagotomy: sweating, flushing, vomiting, exhaustion, faintness, dizziness, pain, and anemia.  With respect to anemia, indicate any   relevant findings in the record to show that such existed during the time period in question.  

(b)  Explain whether the purely gastrointestinal symptoms, such as diarrhea, would still be considered residuals of the 1961 vagotomy even in light of the long delay in their onset (i.e., in light of a 1986 treatment report in which the Veteran denied gastrointestinal symptoms since 1960 and a 1995 VA examination in which he denied diarrhea).  The examiner should also attempt to explain why the symptoms such as headaches, vomiting, and sweating would have pre-dated gastrointestinal symptoms such as diarrhea if they are all attributable to changes in the emptying patterns of the stomach caused by the 1961 surgery.  

(c)  Render an opinion regarding whether the Veteran's aforementioned symptoms are due to late dumping syndrome.  If the examiner determines that the results of a "test meal" would be probative, then such a test should be conducted.  If the examiner determines that it would not be probative, the examiner should explain the bases for that determination. 

(d) Provide specific examples of evidence from the record used in determining that the severity of the Veteran's residuals between 

The examiner should support his/her opinions with a rationale that discusses the pertinent treatment reports, the VA and private examination reports referenced in the Veteran's Brief to the Court, and the medical treatises referenced in the Veteran's Brief.  

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



